Citation Nr: 1719449	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bronchial asthma.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Atlanta, Georgia, RO now maintains jurisdiction.  

In December 2015, the Veteran requested that the Board hearing scheduled for January 2016 be canceled.  

The claim was remanded by the Board in February 2016 for additional development and has been returned now for further appellate action.  


FINDINGS OF FACT

1.  Prior to July 6, 2016, bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than an FEV-1 (Forced Expiratory Volume in one second) score of 70-percent predicted and FEV-1/FVC (Forced Vital Capacity) no worse than 95-percent.

2.  Beginning July 6, 2016, bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, and PFT findings show no worse than an FEV-1 score of 47-percent predicted and an FEV-1/FVC score of 66-percent.

3.  The Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  






CONCLUSIONS OF LAW

1.  Prior to July 6, 2016, the criteria for a disability rating in excess of 30 percent for asthma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2016).

2.  Beginning July 6, 2016, the criteria for a disability rating of 60 percent, but no higher, for asthma are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602.

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's asthma has been assigned a 30 percent disability rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran essentially contends that the symptomatology associated with the disability is more severe than is reflected in the currently assigned rating.

Under Diagnostic Code 6602, the next highest rating, a 60 percent rating, is warranted if, upon pulmonary function testing (PFT), Forced Expiratory Volume in one second (FEV-1) is 40 to 55 percent predicted; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 40 to 55 percent; at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96 (d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96 (d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran. 

The Veteran's claim for increased rating was received in May 2010.  The relevant focus for adjudicating his claim is the period beginning May 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2016).

During the appellate period prior to July 6, 2016, the Board finds that an increased rating in excess of 30 percent for asthma is not warranted.  In the first of two PFTs during this period, which was conducted during a July 2010 VA examination, only pre-bronchodilator results were reported as post-bronchodilator testing was not possible due to the Veteran's complaints of chest dullness and numbness of the right upper extremity.  The PFT revealed FEV-1 of 70-percent predicted.  The results for FEV-1/FVC were not reported, as the examiner stated the FEV-1 results more accurately reflects the severity of the condition.  The examiner specifically stated that there was no discrepancy between PFT and clinical findings.  

During the 2010 VA examination, the Veteran reported that he had asthmatic attacks weekly and that he needed to visit a physician to control the attacks as often as four times per year.  He denied episodes of respiratory failure, incapacitation due to respiratory infection, or the need for oxygen therapy.  He reported the use of a daily inhaler for the last three years with good response.  The Veteran also reported night sweats as well as nighttime shortness of breath resulting in daytime sleepiness.  The examiner acknowledged that the Veteran was retired and noted that regarding the impact of asthma on daily activities, the Veteran reported only that he had difficulty doing yard work.

In the second PFT, conducted during an April 2013 VA examination, pre-bronchodilator results revealed FEV-1 of 54-percent predicted and FEV-1/FVC of 95-percent.  Post-bronchodilator results revealed FEV-1 of 101-percent predicted and FEV-1/FVC of 95-percent.  However, the VA examiner stated that the FEV-1/FVC most accurately reflects the Veteran's current pulmonary function.  

During the 2013 VA examination, the Veteran denied having an asthmatic attack in the last 12 months, episodes of respiratory failure, required oxygen therapy, or any physician visits for required care of exacerbations of asthma.  It was also noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  

Based on the forgoing, the Board concludes that the record does not demonstrate that an increased disability rating for bronchial asthma is warranted prior to July 6, 2016.  The 2010 and 2013 PFTs demonstrate that the Veteran's pulmonary functioning was well above that required for the next highest disability rating for bronchial asthma.  While the pre-bronchodilator FEV-1 score was significantly lower than the rest of the FEV-1 and FEV-1/FVC scores, the examiner specifically found that the FEV-1/FVC scores, which were well above that required for the next highest disability rating, most accurately represented the Veteran's condition at that time.  There is no competent and credible evidence that the Veteran's respiratory condition was worse than that revealed with pre-bronchodilator PFT results or demonstrated in the medical records during this period.

In addition, while the Veteran reported during the 2010 examination needing to visit the doctor up to four times per year, he denied such visits in the 2013 examination.  Moreover, the medical evidence identified by the Veteran and/or obtained by VA does not demonstrate, nor has the Veteran reported, that he has required at least monthly visits to a physician to treat exacerbations of asthma.    

The evidence also does not demonstrate at least three per year courses of systemic (oral or parenteral) corticosteroids.  The April 2013 VA examiner specifically found that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications and the medical treatment records in the claims file do not demonstrate the prescription of such medication.  

The Veteran's representative noted that mometasone furoate, a corticosteroid, was prescribed to the Veteran in April 2010.  However, the record throughout the claim notes that that drug, as well as all others prescribed for asthma, has been prescribed in the form of an inhalant.  The rating criteria differentiates between inhaled medications, which are contemplated in the 30 percent rating criteria, and oral or parenteral medications which are contemplated by the 60 percent criteria.  As such, the use of an inhaled corticosteroid is not a basis for a grant of an increased rating in this case.  

Based on the forgoing, the Board concludes that a schedular disability rating in excess of 30 percent for bronchial asthma is not warranted prior to July 6, 2016.  
38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602.

On July 6, 2016, however, a VA examination was provided in which a PFT revealed pre-bronchodilator results for FEV-1 of 67-percent predicted and FEV-1/FVC of 69-percent and post-bronchodilator results for FEV-1 of 47-percent predicted and FEV-1/FVC of 66-percent.  The examiner did not state that either result was more accurate than the other, and so, the Board must consider both tests as representative of the Veteran's current bronchial asthma.  Therefore, the post-bronchodilator result for FEV-1 of 47-percent predicted warrants a 60 percent disability rating as of the date of the examination.  

The record does not demonstrate more than 1 asthmatic attack per week with episodes of respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  As noted above, the Veteran has consistently denied respiratory failure and the medical records do not demonstrate such severe symptoms.  Moreover, the medications prescribed to the Veteran throughout the appeal have been inhalants, which do not qualify as oral or parenteral medication.  As such, the evidence is against a schedular rating in excess of 60 percent beginning July 6, 2016.  

After examining all the evidence, the Board concludes that a 60 percent schedular disability rating, but no higher, for bronchial asthma is warranted beginning July 6, 2016.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board has considered other potentially applicable Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the evidence does not reflect that there are any other respiratory disorders that are more properly rated under another Diagnostic Code.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  The current diagnosis is bronchial asthma and that is precisely what Diagnostic Code 6602 evaluates.  In addition, the evidence does not reflect there are any other diseases of the trachea and bronchi that the Veteran's bronchial asthma is more properly rated under another Diagnostic Code.  Id.  Accordingly, an increased evaluation under an alternate Diagnostic Code is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bronchial asthma disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board acknowledges the Veteran's reports that his asthma symptoms are more severe than currently rated.  However, the clinical testing conducted is more indicative and, thus more probative, of the current severity of his bronchial asthma disability.  Moreover, he has not reported the type of symptoms or treatment required for the next higher ratings for either period on appeal.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Throughout the course of the appeal, the Veteran's medical history includes limited PFT results, use of daily inhalational bronchodilator therapy, shortness of breath, wheezing, asthma attacks, headaches, and cough.  When asked about the functional impact of his asthma during the VA examinations mentioned above, he reported only symptoms regarding shortness of breath with activity or during sleep.  This manifestation of shortness of breath or loss of effectiveness or strength with breathing out or in is specifically contemplated in the rating criteria, which consider PFT findings.  

The only symptom reported by the Veteran but not specifically addressed by rating criteria, night sweats and headaches, have not been attributed to the Veteran's service-connected bronchial asthma by a medical professional and have not been shown or reported to cause any kind of impairment of any kind of functioning.  

Even if the Board were to consider the reported symptoms as outside that which are addressed by the diagnostic codes, the Board also notes that such symptoms have not been shown to cause interference with employment or any periods of hospitalization due to his asthma.  The Veteran has not reported, nor does the record reflect that his symptoms have resulted in marked interference with employment, or would result in such interference if the Veteran were not retired.  The Board notes that the 2016 VA examiner specifically found that the Veteran was capable of light to moderate physical exertion and could perform sedentary or light sedentary work.  Moreover, the record does not demonstrate that the Veteran has been hospitalized at any point during the appeal for his bronchial asthma symptoms and he denied such hospitalizations during the July 2016 VA examination.  While he was hospitalized in February 2013, he presented with and was treated for cardiac-related symptoms, not his asthma.  

Therefore, the Board finds that the evidence does not show anything so unique or unusual about the Veteran's bronchial asthma that would render the current schedular criteria inadequate.  As such, the Board finds that referral for an extraschedular consideration is not warranted in this case.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Next, as bronchial asthma is the only service-connected disability, consideration of the combined effects of service-connected disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).  In general, total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining entitlement to a TDIU, the central inquiry is, "whether the Veteran's service-connected disability alone is of sufficient severity as to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

If the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  However, the agency of original jurisdiction for extraschedular TDIU is not the RO but the Director, Compensation Service.  Therefore, the Board is not permitted to grant an extraschedular TDIU in the first instance, but can do so only after the proper AOJ denies it.  See Wages v. McDonald, 27 Vet. App. 233, 238 (2015).  The Board has jurisdiction to remand the matter for referral to the Director, Compensation Service, if the Board finds that such action is warranted.  

In this case, the Veteran has only one service-connected disability, bronchial asthma, which is rated as 30 percent disabling prior to July 6, 2016, and as 60 percent disabling from that day forward.  Therefore, the Veteran does not meet the percentage requirements prior to July 6, 2016, and does meet them beginning on that date.  38 C.F.R. § 4.16(a).  

Nevertheless, the preponderance of evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.

In the Veteran's March 2013 application for TDIU, he indicated that he last worked in June 2007 as a maintenance engineer, at which point he retired.  He indicated that his bronchial asthma caused his inability of secure and maintain employment, that he became too disabled to work in February 2013, and that he was hospitalized in February 2013.  However, the Board notes that this hospitalization was due to cardiac-related symptoms and disability, specifically transient ischemic attack and left-sided weakness/paralysis, unrelated to his service-connected asthma disability.  As such, the Board finds that the Veteran's reports regarding the onset date of his disabling condition are of limited to no probative value.  
The medical opinion evidence also weighs against a finding of entitlement to TDIU.  The July 2010 VA examiner noted that the Veteran was retired and that the only effect of the condition on the Veteran's daily activity is that is causes difficulty doing yard work.  The April 2013 VA examiner noted the Veteran's report that his dyspnea, which worsens with exertion, affects sedentary and physical employment.  However, the Board notes that neither examiner found that the service-connected symptoms or disability actually prevents such employment.  Moreover, the Board notes that the Veteran denied any asthmatic attacks or exacerbations in the last 12 months at the time of the 2013 examination.  

Finally, the July 2016 VA examiner found that the Veteran's asthma would cause him to have difficulty performing jobs that required heavy physical exertion and that he could not tolerate extremes of temperature or exposure to respiratory irritants or pollutants.  However, the Veteran could perform sedentary work or work requiring light to moderate physical exertion.  

The Board acknowledges the Veteran's contention that he is unable to work due to his service-connected disability in February 2013.  However, the medical treatment records demonstrate that his symptoms at that time involved a cardiac event and did not involve any complaints or treatment related to his asthma.  The Veteran has not reported that he became unemployed as a result of his service-connected asthma.  Moreover, the medical opinion evidence does not demonstrate that his service-connected asthma renders him unable to secure and follow a substantially gainful occupation.  While the 2013 examiner found that his asthma would affect his ability to perform sedentary and physical employment and the 2016 examiner found that it would impact his ability to perform heavy physical exertion or work around irritants/pollutants, neither examiner stated that the Veteran's asthma would cause him to be unable to obtain and maintain any employment.  In fact, the 2016 examiner found that the Veteran would be able to perform sedentary or light to moderate physical employment.  

The Board notes that the Veteran's previous position as a maintenance engineer, which requires special or advanced skills involving math and science, reveals that he has a broad level of skills, which could be applied to sedentary and light-sedentary work.  There is no competent and credible evidence of record demonstrating that he would be unable to obtain and maintain such a position.  

As such, the Board concludes based on the evidence of record that the Veteran has not been and is not currently rendered unemployable due to his service-connected disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for TDIU and it is, therefore, denied.  As there is not an approximate balance of favorable and unfavorable evidence, that rule is not applicable in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding bilateral hearing loss has been met 38 C.F.R. § 3.159(c)(4).  In addition, there is no evidence of a worsening of the Veteran's disability since the last VA examination of record.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

The issue on appeal was previously before the Board in February 2016, when it was remanded for additional development.  All outstanding VA treatment records beginning February 2013 were obtained and associated with the claims file, the July 2016 VA examination was conducted, the Veteran was provided additional notice regarding the elements of TDIU in a March 2016 letter.  As such, the record demonstrates substantial compliance with the Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Prior to July 6, 2016, a disability rating in excess of 30 percent for bronchial asthma is denied.  

Beginning July 6, 2016, a disability rating of 60 percent, but no higher, for bronchial asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.    



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


